      Case 1:21-cv-00337-TWT Document 8 Filed 03/10/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  THOMAS R. ADAMS,

         Petitioner,
               v.                                 CIVIL ACTION FILE
                                                  NO. 1:21-CV-337-TWT

  NEIL WARREN,



         Defendant.

                                        ORDER


       This is a pro se habeas corpus action.        It is before the Court on the

Report and Recommendation [Doc. 5] of the Magistrate Judge recommending

dismissing the action for failure to exhaust state remedies. No objections to the

Report and Recommendation have been filed. The Court approves and adopts

the Report and Recommendation as the judgment of the Court. This action is

DISMISSED.

       SO ORDERED, this 9 day of March, 2021.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




T:\ORDERS\21\Adams\21cv337\r&r.docx
